DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed and now renumbered as 1-20.

The closest prior art, Padmanabhan, teaches apparatus and methods for data analysis, migration, and validation involving electronic databases [0001].

FIG. 8 is a flow chart 800 that outlines an exemplary method of migrating existing ETL components in a source environment (e.g., an Informatica repository) to a target environment (e.g., a DW appliance) [0135].

FIG. 18C is a source code portion 1830 of an example shell script for performing data migration. As shown, a query command 1840 is generated for accessing an SQL database in the source environment and building a query for the currently specified table [0123].

tool-based ETL jobs in the source environment are converted using an ETL job that is converted and executed in the target environment [0139].


The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including identifying a first comparison data set corresponding to entity data being migrated from a first data store to a second data store, the first comparison data set being generated from a plurality of first queries run on the first data store, each first query of the plurality of first queries being made by a different client emulator in a first plurality of client emulators that differ from each other; identifying a second comparison data set corresponding to the entity data, the second comparison data set being generated from a plurality of second queries run on the second data store, each second query of the plurality of second queries being made by a different client emulator in a second plurality of client emulators that differ from each other; and presenting the first comparison data set along with the second comparison data set in a discrepancy resolution interface along with a resolution control that includes a plurality of separate selectable controls for resolving any discrepancies between the first comparison data set and the second comparison data set as recited in independent claims 1, 12, and 21.


						*****

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164